Citation Nr: 0027005	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an increased rating for left patella 
malalignment with chondromalacia, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for myofascial pain 
syndrome, lumbosacral spine, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






REMAND

The veteran had active duty from November 1986 to March 1989. 
This matter comes on appeal from a February 1999 decision by 
the Boise VA Regional Office.

The veteran was most recently examined by VA in January 1999. 
The Ro obtained copies of records of treatment the veteran 
received at the Ft. Harrison VA medical facility, but did not 
seek treatment records from VA facilities in Portland, 
Oregon, and Pocatello, Idaho, which he maintains are highly 
probative to his claim. To ensure that the Department of 
Veterans Affairs (VA) has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should attempt to obtain copies 
of all pertinent records of treatment 
received by the veteran for the disabilities 
at issue since August 1997 at VA facilities 
in Portland, Oregon, Pocatello, Idaho, Ft. 
Harrison, Montana, and Walla Walla, 
Washington, which have not already been 
obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected left knee and low back 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




